 



Exhibit 10.40
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of the 19th day of October, 2007, by and among COPANO
ENERGY, L.L.C. (“Borrower”), BANK OF AMERICA, N.A., as Administrative Agent, LC
Issuer and Swing Line Lender, JPMORGAN CHASE BANK, N.A. and WACHOVIA BANK,
NATIONAL ASSOCIATION, as Co-Syndication Agents, FORTIS CAPITAL CORP. and MERRILL
LYNCH CAPITAL, as Co-Documentation Agents, the Lenders party hereto and BANC OF
AMERICA SECURITIES LLC, as Sole Lead Arranger and Sole Book Manager.
W I T N E S S E T H:
     WHEREAS, Borrower, Administrative Agent and the lenders named therein
entered into that certain Amended and Restated Credit Agreement dated as of
January 12, 2007 (the “Original Agreement”) for the purposes and consideration
therein expressed; and
     WHEREAS, Borrower, Administrative Agent and Lenders desire to amend the
Original Agreement to increase the Aggregate Commitments from $200,000,000 to
$550,000,000, to extend the Maturity Date to October 18, 2012, to provide
financing for the Cantera Acquisition, including the refinancing of certain
Indebtedness of Cantera, and for the other purposes described herein;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements contained herein and in the Original Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:
ARTICLE I. — Definitions and References
     § 1.1. Terms Defined in the Original Agreement. Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Original Agreement shall have the same meanings whenever used in
this Amendment.
     § 1.2. Other Defined Terms. Unless the context otherwise requires, the
following terms when used in this Amendment shall have the meanings assigned to
them in this § 1.2.
     “Amendment” means this First Amendment to Credit Agreement.
     “Credit Agreement” means the Original Agreement as amended hereby.
     “New Lender” means each of the new Lenders identified on Schedule 2.01
attached hereto.
ARTICLE II. — Amendments
     § 2.1. Definitions. Section 1.01 of the Original Agreement and the
definitions therein are hereby amended as follows:
     The table in the definition of “Applicable Rate” shall read as follows:

 



--------------------------------------------------------------------------------



 



Applicable Rate

                                              Eurodollar                    
Rate +*     Pricing   Consolidated   Commitment   Letters of   Base Rate Level  
Leverage Ratio   Fee*   Credit*   +*
    1
  >5.00:1     0.375 %     2.50 %     1.50 %
    2
  >4.50:1 but < 5.00:1     0.375 %     2.25 %     1.25 %
    3
  >4.00:1 but < 4.50:1     0.300 %     2.00 %     1.00 %
    4
  >3.50:1 but < 4.00:1     0.250 %     1.75 %     0.75 %
    5
  >3.00:1 but < 3.50:1     0.250 %     1.50 %     0.50 %
    6
  <3.00:1     0.200 %     1.25 %     0.25 %

     The first sentence of the definition of “Base Rate” is amended by adding
the following proviso at the end thereof: “; provided that, as to any Swing Line
Loan, the Base Rate means, for any day, a rate per annum equal to the LIBOR
Monthly Floating Base Rate”; and a new sentence is added at the end of such
definition, to read as follows:

    For purposes of this definition, “LIBOR Monthly Floating Base Rate” means,
for any day, the fluctuating rate of interest (rounded upwards, as necessary, to
the nearest 1/100 of 1%) equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, on such day, or if such
day is not a Business Day, then the immediately preceding Business Day (or if
not so reported, then as determined by the Administrative Agent from another
recognized source or interbank quotation), for Dollar deposits with a term of
one month, as adjusted from time to time in the Administrative Agent’s sole
discretion for changes in deposit insurance requirements and other regulatory
costs.

     New definitions of “Base Rate Committed Loan” and “Bighorn” are added in
appropriate alphabetical order, to read as follows:
     “Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
     “Bighorn” means Bighorn Gas Gathering, L.L.C., a Delaware limited liability
company.
     The definition of “Borrowing” shall read as follows:
     “Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
     New definitions of “Cantera:, “Cantera Acquisition”, “Cantera Acquisition
Agreement”, “Cantera Acquisition Documents”, “Cantera Credit Facility”, “Cantera
Equity Offering”,

2



--------------------------------------------------------------------------------



 



     “Cantera Gas Holdings”, “CMS Subordinated Note” and “CMS Subordinated
Security Agreement” are added in appropriate alphabetical order, to read as
follows:
     “Cantera” means Cantera Natural Gas, LLC, a Delaware limited liability
company.
     “Cantera Acquisition” means the acquisition by Copano Energy/Rocky
Mountains, L.L.C., a wholly-owned Subsidiary of Borrower, of all of the Equity
Interests in Cantera pursuant to the Cantera Acquisition Agreement.
     “Cantera Acquisition Agreement” means the Purchase Agreement dated as of
August 31, 2007 among Borrower, Copano Energy/Rocky Mountains, L.L.C., and
Cantera Resources Holdings, LLC relating to the purchase and sale of 100% of the
Equity Interests in Cantera.
     “Cantera Acquisition Documents” means (a) the Cantera Acquisition
Agreement, (b) documents evidencing the termination of the Cantera Credit
Facility and the termination and release of all Liens securing the Cantera
Credit Facility, and (c) all other agreements, assignments, deeds, conveyances,
certificates and other documents and instruments now or hereafter executed and
delivered in connection with the Cantera Acquisition.
     “Cantera Credit Facility” means that certain Fourth Amended and Restated
Credit Agreement dated as of March 3, 2005 among Cantera, the lenders party
thereto, and Wells Fargo Bank, National Association, as administrative agent and
issuing bank, as amended, refinanced as of the First Amendment Effective Date by
proceeds of Loans hereunder.
     “Cantera Equity Offering” means the issuance by Borrower of Equity
Interests, the proceeds of which are to be used to finance the Cantera
Acquisition.
     “Cantera Gas Holdings” means Cantera Gas Holdings, LLC, a Delaware limited
liability company, and a wholly-owned Subsidiary of Cantera.
     “CMS Subordinated Note” means that certain Amended and Restated Promissory
Note dated February 27, 2004 made by Cantera Gas Holdings and payable to the
order of CMS Gas Transmission Company in the original principal amount of
$50,000,000.
     “CMS Subordinated Security Agreement” means that certain Security Agreement
dated as of February 27, 2004 between Cantera Gas Holdings in favor of CMS Gas
Transmission Company, pledging Cantera Gas Holdings’ Equity Interests (and
interest, dividends and distributions in respect thereof) in Bighorn and Fort
Union.
     The reference to “Loans” in clause (a) of the definition of “Commitment”
shall refer instead to “Committed Loans”; “and” immediately prior to clause
(b) thereof shall be deleted, and “(b) purchase participations in L/C
Obligations,” shall read “(b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans,”
     New definitions of “Committed Borrowing”, “Committed Loan” and “Committed
Loan Notice” are added in appropriate alphabetical order, to read as follows:

3



--------------------------------------------------------------------------------



 



     “Committed Borrowing” means a borrowing consisting of simultaneous
Committed Loans of the same Type and, in the case of Eurodollar Rate Loans,
having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.
     “Committed Loan” has the meaning specified in Section 2.01.
     “Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.
     The references to “Loans” and “participations in L/C Obligations” in clause
(a) of the definition of “Defaulting Lender” shall refer instead to “Committed
Loans” and “participations in L/C Obligations or participations in Swing Line
Loans”, respectively.
     The reference to “a Loan” in the definition of “Eurodollar Rate Loan” shall
refer instead to “a Committed Loan”.
     New definitions of “First Amendment Effective Date” and “Fort Union” are
added in appropriate alphabetical order, to read as follows:
     “First Amendment Effective Date” has the meaning given such term in that
certain First Amendment to Credit Agreement dated October 19, 2007 among
Borrower, Administrative Agent and the Lenders a party thereto, amending this
Agreement.
     “Fort Union” means Fort Union Gas Gathering, L.L.C., a Delaware limited
liability company.
     The reference to “as to any Base Rate Loan” in clause (b) of the definition
of “Interest Payment Date” shall refer instead to “as to any Base Rate Loan
(including a Swing Line Loan)”.
     The reference to “Borrowing” in the definition of “L/C Borrowing” shall
refer instead to “Committed Borrowing”.
     The definition of “Lender” shall include at the end thereof: “and, as the
context requires, includes the Swing Line Lender”.
     The reference to “$25,000,000” in the definition of “Letter of Credit
Sublimit” shall refer instead to “$50,000,000”.
     The definition of “Loan” shall read as follows:
     “Loan” means an extension of credit by a Lender to the Borrower under
Article II in the form of a Committed Loan or a Swing Line Loan.
     The definition of “Loan Notice” is deleted in its entirety.
     The “and” immediately prior to clause (c) of the definition of “Material
Contracts” is deleted, clause (c) thereof is redesignated as clause (d), and a
new clause (c) is added to read as follows: “(c) the Cantera Acquisition
Agreement, and”.

4



--------------------------------------------------------------------------------



 



     The definition of “Maturity Date” shall read as follows:
     “Maturity Date” means October 18, 2012.
     The two references to “Loans” in clause (i) of the definition of
“Outstanding Amount” shall refer instead to “Committed Loans and Swing Line
Loans”
     The definition of “Request for Credit Extension” shall read as follows:
     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Committed Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.
     The reference to “risk participation and funded participation in L/C
Obligations” in the definition of “Required Lenders” shall refer instead to
“risk participation and funded participation in L/C Obligations and Swing Line
Loans”.
     The new definitions of “Swing Line Borrowing”, “Swing Line Lender”, “Swing
Line Loan”, “Swing Line Loan Notice” and “Swing Line Sublimit” are hereby added
in appropriate alphabetical order, to read as follows:
     “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
     “Swing Line Lender” means Bank of America in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.
     “Swing Line Loan” has the meaning specified in Section 2.04(a).
     “Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant
to Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
     “Swing Line Sublimit” means an amount equal to the lesser of (a)
$50,000,000 and (b) the Aggregate Commitments. The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Commitments.
     The first reference to “Loan” in the definition of “Type” shall refer
instead to “Committed Loan”.
     § 2.2. Committed Loans. Section 2.01 of the Original Agreement is hereby
amended as follows:
     All references to “Loan”, “Loans” or “Borrowing” shall refer instead to
“Committed Loan”, “Committed Loans” or “Committed Borrowing”, respectively.
     The reference to “such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations” in clause (ii) shall refer instead to “such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans”.

5



--------------------------------------------------------------------------------



 



     § 2.3. Borrowings, Conversions and Continuations of Committed Loans.
Section 2.02 of the Original Agreement is hereby amended as follows:
     All references to “Borrowing”, “Loan”, “Loans”, “Base Rate Loans” or “Loan
Notice” shall refer instead to “Committed Borrowing”, “Committed Loan”,
“Committed Loans”, “Committed Base Rate Loans” or “Committed Loan Notice”,
respectively.
     § 2.4. Letters of Credit. Section 2.03 of the Original Agreement is hereby
amended as follows:
     Clause (y) of the proviso in the first sentence of Section 2.03(a)(i) shall
read as follows: “(y) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and”.
     The references to “Borrowing” and “Loan Notice” in the fourth sentence of
Section 2.03(c)(i) shall refer instead to “Committed Borrowing” and “Committed
Loan Notice” respectively.
     The reference to “Base Rate Loan” in the first sentence of
Section 2.03(c)(ii) shall refer instead to “Base Rate Committed Loan”.
     The reference to “Borrowing” in the first sentence of Section 2.03(c)(iii)
shall refer instead to “Committed Borrowing”.
     The reference to “Loan” in Section 2.03(c)(iv) shall refer instead to
“Committed Loan”.
     The two references to “Loans” and the reference to “Loan Notice” in the
first sentence of Section 2.03(c)(v) shall refer instead to “Committed Loans”
and to “Committed Loan Notice” respectively.
     § 2.5. Swing Line Loans. Section 2.04 of the Original Agreement is hereby
amended in its entirety to read as follows:
     2.04 Swing Line Loans.
     (a) The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender agrees, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, to make loans (each such loan, a “Swing
Line Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Percentage of the Outstanding
Amount of Committed Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Commitment; provided, however,
that after giving effect to any Swing Line Loan, (i) the Total Outstandings
shall not exceed the Aggregate Commitments, and (ii) the aggregate Outstanding
Amount of the Committed Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus

6



--------------------------------------------------------------------------------



 



such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment, and provided, further, that the
Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan.
     (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $500,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swing Line Lender in immediately available funds.
     (c) Refinancing of Swing Line Loans.
     (i) The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Committed Loan in an amount equal to such Lender’s Applicable Percentage of
the amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the

7



--------------------------------------------------------------------------------



 



unutilized portion of the Aggregate Commitments and the conditions set forth in
Section 4.02. The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent. Each Lender shall make an amount equal to its
Applicable Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Lender that so makes funds available shall
be deemed to have made a Base Rate Committed Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.
     (ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.
     (iii) If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.
     (iv) Each Lender’s obligation to make Committed Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make

8



--------------------------------------------------------------------------------



 



Committed Loans pursuant to this Section 2.04(c) is subject to the conditions
set forth in Section 4.02. No such funding of risk participations shall relieve
or otherwise impair the obligation of the Borrower to repay Swing Line Loans,
together with interest as provided herein.
     (d) Repayment of Participations.
     (i) At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.
     (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
     (e) Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.
     (f) Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
     § 2.6. Prepayments. Section 2.05 of the Original Agreement is hereby
amended as follows:
     The reference to “Loans” and two references to “Base Rate Loans” in the
first sentence of Section 2.05(a) shall refer instead to “Committed Loans” and
to “Base Rate Committed Loans” respectively, and the references to “Loans” in
the second sentence and last sentence of Section 2.05(a) shall refer instead to
“Committed Loans”.
     Section 2.05(b) shall read as follows:
     (b) The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice

9



--------------------------------------------------------------------------------



 



must be received by the Swing Line Lender and the Administrative Agent not later
than 1:00 p.m. on the date of the prepayment, and (ii) any such prepayment shall
be in a minimum principal amount of $500,000. Each such notice shall specify the
date and amount of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.
     Original Sections 2.05(b), (c) and (d) of the Original Agreement are
redesignated Sections 2.05(c), (d) and (e), respectively.
     The reference to “Section 2.05(b)” in original Section 2.05(b) shall refer
instead to “Section 2.05(c)”; the reference to “Section 2.05(d)” in original
Section 2.05(c) shall refer instead to “Section 2.05(e)”; and the reference to
Section 2.05(c) in original Section 2.05(d) shall refer instead to
“Section 2.05(d).
     § 2.7. Termination or Reduction of Commitments. The reference to “the
Letter of Credit Sublimit” in clause (iv) of Section 2.06 of the Original
Agreement is hereby amended to refer instead to “the Letter of Credit Sublimit
or the Swing Line Sublimit”.
     § 2.8. Repayment of Loans. Section 2.07 of the Original Agreement is hereby
amended in its entirety to read as follows:
     2.07 Repayment of Loans.
     (a) The Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Committed Loans outstanding on such date.
     (b) The Borrower shall repay each Swing Line Loan on the earlier to occur
of (i) the date ten Business Days after such Loan is made and (ii) the Maturity
Date.
     § 2.9. Interest. The reference to “Base Rate Loan” in Section 2.08(a)(ii)
of the Original Agreement is hereby amended to refer instead to “Base Rate
Committed Loan” and such Section 2.08(a)(ii) is further amended by deleting
“and” immediately prior to clause (ii) thereof and adding the following at the
end thereof: “; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.”
     § 2.10. Fees. The reference to “Outstanding Amount of Loans” in clause
(i) of Section 2.09(a) of the Original Agreement is hereby amended to refer
instead to “Outstanding Amount of Committed Loans”.
     § 2.11. Payments Generally. All references to “Borrowing” and “Loan” in
Section 2.12(b)(i) and Section 2.12(d) of the Original Agreement are hereby
amended to refer instead to “Committed Borrowing” and “Committed Loan”
respectively, and the reference to “participations in Letters of Credit” in the
first sentence of Section 2.12(d) of the Original Agreement is hereby amended to
refer instead to “participations in Letters of Credit and Swing Line Loans”.
     § 2.12. Sharing of Payments by Lenders. Section 2.13 of the Original
Agreement is hereby amended as follows:

10



--------------------------------------------------------------------------------



 



     All references to “Loans” shall refer instead to “Committed Loans”.
     The reference to “participations in L/C Obligations” in the first sentence
shall refer instead to “participations in L/C Obligations or in Swing Line
Loans”.
     The first reference to “subparticipations in L/C Obligations” in clause
(b) shall refer instead to “subparticipations in L/C Obligations and Swing Line
Loans”, and the reference in subclause (ii) of such clause (b) shall refer to
“subparticipations in L/C Obligations or Swing Line Loans”.
     § 2.13. Increase in Commitments. The reference to “and the L/C Issuer” in
the second sentence of Section 2.14(c) of the Original Agreement is hereby
amended to refer instead to “, the L/C Issuer and the Swing Line Lender”, and
the references to “Loans” in the last sentence of Section 2.14(e) of the
Original Agreement is hereby amended to refer instead to “Committed Loans”.
     § 2.14. Illegality. The reference to “Base Rate Loans” in the first
sentence of Section 3.02 of the Original Agreement is hereby amended to refer
instead to “Base Rate Committed Loans”.
     § 2.15. Inability to Determine Rates. The reference to “Borrowing” in the
last sentence of Section 3.03 of the Original Agreement is hereby amended to
refer instead to “Committed Borrowing”.
     § 2.16. Conditions to All Credit Extensions. All references to “Loan
Notice” and “Loans” in Section 4.02 of the Original Agreement shall refer
instead to “Committed Loan Notice” and “Committed Loans” respectively, and the
reference to “the L/C Issuer” in Section 4.02(e) of the Original Agreement is
hereby amended to refer instead to “the L/C Issuer or the Swing Line Lender”.
     § 2.17. Liens. Sections 7.01(j), (k) and (l) of the Original Agreement are
hereby redesignated as Section 7.01(k), (l) and (m) respectively, and a new
section 7.01(j) is hereby added immediately following Section 7.01(i), to read
as follows:
     (j) (A) Liens on Cantera Gas Holdings’ Equity Interests in Fort Union (and
on interest, dividends or distributions in respect thereof) securing
Indebtedness of Fort Union, and (B) subordinate Liens on Cantera Gas Holdings’
Equity Interests in each of Bighorn and Fort Union (and on interest, dividends
or distributions in respect thereof) under the CMS Subordinated Security
Agreement securing the subordinate Indebtedness under the CMS Subordinated Note;
provided, that pursuant to the terms set forth in the CMS Subordinated Security
Agreement, such subordinate Liens shall at all times be subordinate to any and
all Liens thereon securing the Obligations.
     § 2.18. Investments. Section 7.02(f) of the Original Agreement is hereby
amended to in its entirety to read as follows:
     (f) Investments in Unrestricted Subsidiaries, Bighorn and Fort Union (net
of any distributions received by the Borrower and Restricted Subsidiaries with
respect to such Investments), provided that (i) the aggregate amount of all such
Investments made

11



--------------------------------------------------------------------------------



 



after the First Amendment Effective Date shall not at any time exceed
$35,000,000, and (ii) after giving effect to any such Investment, the Borrower
has at least $10,000,000 in unused availability under the Commitments;
     § 2.19. Indebtedness. The reference to “Section 2.05(d) in Section 7.03(e)
of the Original Agreement is hereby amended to refer instead to
“Section 2.05(e)”, the “and” at the end of Section 7.03(i) of the Original
Agreement is hereby deleted, Section 7.03(j) is hereby redesignated as
Section 7.03(l), and new Sections 7.03(j) and (k) are hereby added immediately
following Section 7.03(i), to read as follows:
     (j) subordinate Indebtedness under the CMS Subordinated Note; provided, the
Obligations shall at all times constitute “Senior Indebtedness” thereunder, and
such Indebtedness under the CMS Subordinated Note shall be subordinate to the
Obligations pursuant to the terms set forth therein;
     (k) for the avoidance of doubt, the Amended and Restated Sponsor Guarantee,
dated as of April 30, 2007, made by Cantera in favor of Bank of America, N.A.,
as administrative agent for the lenders under that certain Amended and Restated
Credit Agreement of even date therewith among Fort Union, such administrative
agent and such lenders, as amended, guaranteeing the performance by Cantera of
its obligations under a gas gathering agreement with Fort Union specified
therein; and
     § 2.20. Consolidated Interest Coverage Ratio. Section 7.20(a) of the
Original Agreement is hereby amended in its entirety to read as follows:
     (a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Borrower to be less
than 2.50 to 1.00.
     § 2.21. Bighorn. Article VII of the Original Agreement is hereby amended by
adding a new Section 7.21 at the end thereof, to read as follows:
     7.21 Bighorn. Support, consent to, approve or vote its Equity Interests in
Bighorn in favor of, or otherwise cause any of the following:
     (a) the creation, incurrence or assumption by Bighorn of any Indebtedness,
other than Indebtedness in respect of capital leases and purchase money
obligations of Bighorn (and within the limitations set forth in
Section 7.01(i)(ii)); provided that the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed $2,500,000;
     (b) the creation, incurrence or assumption by Bighorn of any Liens upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than Liens of the type described in Section 7.01(c), (d), (e), (f), (g),
(i) (solely with respect to capital leases and purchase money obligations
permitted pursuant to Section 7.21(a) above and within the limitations set forth
in Section 7.01(i)(i)), (j), (k) or (l); or

12



--------------------------------------------------------------------------------



 



     (c) the entrance by Bighorn into any Contractual Obligation that limits the
ability of Bighorn to make Restricted Payments to Cantera and its other members,
or to otherwise transfer property of Bighorn to Cantera and such other members;
in each case except as would, in the reasonable judgment of Borrower, constitute
a violation of (i) applicable Laws; (ii) Cantera Gas Holdings’ obligations under
the Limited Liability Company Agreement of Bighorn, as amended through the First
Amendment Effective Date; or (iii) any fiduciary duty owed by Cantera Gas
Holdings to Bighorn or its members.
     § 2.22. Events of Default. Section 8.01(k) of the Original Agreement is
hereby amended by replacing the “.” at the end thereof with “; or” and adding a
new Section 8.01(l) following thereafter, to read as follows:
     (l) (1) either Bighorn or Fort Union shall for any reason be unable to make
dividends or other distributions with respect to the Equity Interest of the
Borrower or any Guarantor therein, whether due to any Law, Governmental
Authority, Contractual Obligation, Organizational Document or other restriction
or prohibition applicable thereto or otherwise, and (2) Borrower shall, within
thirty (30) days thereafter (or, within five (5) days thereafter, if such
inability results from Bighorn or Fort Union instituting or consenting to the
institution of any proceeding under any Debtor Relief Law or makes an assignment
for the benefit of creditors; or applies for or consents to the appointment of
any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer for it or for all or any material part of its property), fail to
deliver to Administrative Agent and Required Lenders a certificate from a
Responsible Officer of the Borrower attaching pro forma financial statements in
form and substance satisfactory to Administrative Agent and Required Lenders,
showing the financial covenants contained in Section 7.20 are satisfied on a pro
forma basis as of the date of the most recent Compliance Certificate delivered
pursuant to Section 6.02(b) hereof, after giving effect to such inability to
make dividends or other distributions.
     § 2.23. Resignation of Administrative Agent. The first three references to
“L/C Issuer” in the second paragraph of Section 9.06 of the Original Agreement
are hereby amended to refer instead to “L/C Issuer and Swing Line Lender”.
     § 2.24. Amendments, Etc.. Clauses (ii), (iii), (iv) and (v) of the proviso
at the end of Section 10.01 of the Original Agreement are hereby redesignated
clauses (iii), (iv), (v) and (vi), and a new clause (ii) is hereby added
immediately following clause (i) thereof, to read as follows:
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement;
     § 2.25. Notices. The reference to “or the L/C Issuer” in
Section 10.02(a)(i) of the Original Agreement is hereby amended to refer instead
to “the L/C Issuer or the Swing Line Lender”; the references to “and the L/C
Issuer” in Section 10.02(d) of the Original Agreement are hereby amended to
refer instead to “, the L/C Issuer and the Swing Line Lender”; and the reference
to “Loan Notices” in the parenthetical in the first sentence of Section 10.02(e)
of the

13



--------------------------------------------------------------------------------



 



Original Agreement is hereby amended to refer instead to “Committed Loan Notices
and Swing Line Notices”.
     § 2.26. Expenses; Indemnity; Damage Waiver. The reference to “and the L/C
Issuer” in Section 10.04(f) of the Original Agreement is hereby amended to refer
instead to “, the L/C Issuer and the Swing Line Lender”.
     § 2.27. Successors and Assigns. Section 10.06 of the Original Agreement is
hereby amended as follows:
     The reference to “participations in L/C Obligations” in Section 10.06(b)
shall refer instead to “participations in L/C Obligations and in Swing Line
Loans”.
     The following is added at the end of Section 10.06(b)(ii): “, except that
this clause (ii) shall not apply to the Swing Line Lender’s rights and
obligations in respect of Swing Line Loans”.
     The reference to “the L/C Issuer” in Section 10.06(b)(iii) shall refer
instead to “the L/C Issuer and the Swing Line Lender”.
     The reference to “participations in L/C Obligations” in the third
parenthetical in the first sentence of Section 10.06(d) shall refer instead to
“participations in L/C Obligations and/or Swing Line Loans”.
     The references to “Loan” in Section 10.06(h) shall refer instead to
“Committed Loan”.
     The reference to “upon 30 days’ notice to the Borrower and the Lenders,
resign as L/C Issuer” in the first sentence of Section 10.06(i) shall refer
instead to “(i) upon 30 days’ notice to the Borrower and the Lenders, resign as
L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower, resign as Swing
Line Lender”.
     The references to “L/C Issuer” in the second sentence of Section 10.06(i)
shall refer instead to “L/C Issuer or Swing Line Lender” and the references to
“Base Rate Loans” shall refer instead to “Base Rate Committed Loans”.
     The following new sentence is added immediately following the second
sentence of Section 10.06(i): “If Bank of America resigns as Swing Line Lender,
it shall retain all the rights of the Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Base Rate Committed Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c).”
     The first reference to “L/C Issuer” in the last sentence of
Section 10.06(i) shall refer instead to “L/C Issuer and/or Swing Line Lender”.
     The reference to “retiring L/C Issuer” in Section 10.06(i)(a) shall refer
instead to “retiring L/C Issuer or Swing Line Lender, as the case may be”.

14



--------------------------------------------------------------------------------



 



     § 2.28. Schedules. Schedules 2.01, 5.13, 7.01, 7.03 7.11 and 10.02 to the
Original Agreement are hereby amended in their entirety to read as set forth on
such Schedules attached hereto.
     § 2.29. Exhibits. Exhibits A and B to the Original Agreement are hereby
amended in their entirety to read as set forth on Exhibits A and B attached
hereto.
     § 2.30. New Lenders. Upon its execution and as of the First Amendment
Effective Date, each New Lender shall be a party to the Credit Agreement and
shall have the rights and obligations of a Lender thereunder.
     § 2.31. Reallocation of Existing Commitments, Committed Loans and L/C
Obligations. In connection herewith, contemporaneously with the effectiveness
hereof, Lenders hereby acknowledge and agree that they shall sell, assign,
transfer and convey to other Lenders, and/or purchase and accept from other
Lenders, a portion of the outstanding aggregate Commitments, Committed Loans and
L/C Obligations immediately prior to the effectiveness hereof (and if any such
sale, assignment, transfer or conveyance includes the assignment of any
Eurodollar Rate Loan on a day other than the last day of the Interest Period
therefor, Borrower agrees that it shall pay any amounts requested by an affected
Lender pursuant to Section 3.05 of the Credit Agreement), such that (i) each
Lender’s Commitment shall equal the Commitment amount set forth opposite such
Lender’s name on Schedule 2.01 attached hereto, and (ii) the Outstanding Amount
of each Lender’s Committed Loans and L/C Obligations shall equal such Lender’s
Applicable Percentage (as set forth in Schedule 2.01 attached hereto) of the
Total Outstandings. Borrower, Administrative Agent and each Lender a party
hereto hereby (x) consents to all reallocations and assignments of the
Commitments, Committed Loans and L/C Obligations effected pursuant to the
foregoing, (y) acknowledges and agrees that such reallocations and assignments
shall be deemed effective as if such reallocations and assignments were
evidenced by Assignments and Assumptions among Lenders delivered pursuant to
Section 10.06(b) of the Credit Agreement, and (z) agrees that Lenders shall make
full cash settlement of such reallocations and assignments through the
Administrative Agent, as the Administrative Agent may direct or approve, such
that after giving effect to such settlement, each Lender’s Commitment and
Outstanding Amount of Committed Loans and L/C Obligations shall be as set forth
above.
     § 2.32. Consolidated EBITDA Pro Forma Adjustment — Restated WIC Agreements.
Cantera Gas Holdings is a party to that certain Firm Transportation Service
Agreement Rate Schedule FT dated September 1, 1999, amended and restated as of
April 1, 2007, between Cantera Gas Holdings and Wyoming Interstate Company, Ltd.
and that certain Firm Transportation Service Agreement Rate Schedule FT dated
December 1, 2001, amended and restated as of April 1, 2007, between Cantera Gas
Holdings and Wyoming Interstate Company, Ltd. (collectively, the “WIC
Agreements”). Required Lenders hereby agree that for the four-fiscal quarter
periods ending September 30, 2007 and December 31, 2007, Consolidated EBITDA
shall be calculated, in a manner satisfactory to the Administrative Agent in its
reasonable discretion, after giving pro forma effect to the WIC Agreements as
restated, as if such WIC Agreements were restated and effective on the first day
of each such period.
     § 2.33. Designation of Unrestricted Subsidiary. Borrower hereby designates
DBGG, LLC as an Unrestricted Subsidiary and hereby represents and warrants that
(i) prior, and after giving effect, to such designation, no Default exists and
(ii) such designation is deemed to be an

15



--------------------------------------------------------------------------------



 



Investment in an Unrestricted Subsidiary in an amount equal to the fair market
value as of the date of such designation of the Borrower’s direct and indirect
ownership interest in such Subsidiary and such Investment is permitted to be
made as of the date hereof under Section 7.02(f) of the Credit Agreement.
     § 2.34. Contingent Payments under CMS Subordinated Note. Required Lenders
hereby consent to the making by Cantera Gas Holdings of the contingent payments
due under the CMS Subordinated Note on the “2008 Payment Date” and “2009 Payment
Date” (as defined therein) in the first fiscal quarter of each of 2008 and 2009,
and agree that such payments shall be deemed to be repayments of Indebtedness
(as opposed to an expense or charge against income for the period when made);
provided, the amounts of each such contingent payment shall be calculated and
paid as set forth in the CMS Subordinated Note as in effect on the date hereof,
estimated as of the date hereof to be approximately $16,000,000 in the
aggregate.
     § 2.35. Investment in Bighorn and Fort Union. Required Lenders hereby
consent to Cantera’s initial Investments in Bighorn and Fort Union as of the
First Amendment Effective Date in connection with the consummation of the
Cantera Acquisition.
ARTICLE III. — Conditions of Effectiveness
     § 3.1. Effective Date. This Amendment shall become effective as of the
first date all the conditions precedent in this Section 3.1 are satisfied or
waived in accordance with Section 10.01 of the Credit Agreement (the “First
Amendment Effective Date”)
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the First Amendment Effective Date (or, in the
case of certificates of governmental officials, a recent date before the First
Amendment Effective Date) and each in form and substance satisfactory to the
Administrative Agent and each of the Lenders:
     (i) executed counterparts of this Amendment and the attached Consent of
Guarantors, sufficient in number for distribution to the Administrative Agent,
each Lender and the Borrower;
     (ii) a Note executed by the Borrower in favor of each Lender requesting a
Note;
     (iii) a Guaranty Supplement and a Pledge Agreement Supplement, executed by
Cantera and its Subsidiaries, including Cantera Gas Holdings, pledging, among
other things, its ownership interests in Bighorn, and amendments to the Security
Documents, each in form and substance satisfactory to the Administrative Agent;
     (iv) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible

16



--------------------------------------------------------------------------------



 



Officer in connection with this Amendment and the other Loan Documents to which
such Loan Party is a party;
     (v) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Borrower and each Guarantor is validly existing, in good
standing and qualified to engage in business in each jurisdiction required by
Section 5.01 of the Credit Agreement;
     (vi) favorable opinions of Vinson & Elkins LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, in form and
substance substantially as set forth in the opinions delivered in connection
with the Closing Date, and with respect to such other matters concerning the
Loan Parties and the Loan Documents as the Required Lenders may reasonably
request, including without limitation the authorization, execution, delivery and
enforceability of the Cantera Acquisition Agreement, and favorable opinions of
Dubberstein Heinen & Morris PC, special Oklahoma counsel to the Administrative
Agent, addressed to the Administrative Agent and each Lender;
     (vii) a certificate of a Responsible Officer of the Borrower either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by any Loan Party and the validity
against any such Loan Party of the Loan Documents to which it is a party, and
such consents, licenses and approvals shall be in full force and effect, or
(B) stating that no such consents, licenses or approvals are so required;
     (viii) Cantera’s audited annual financial statements as of December 31,
2006, Cantera’s unaudited quarterly financial statements as of June 30, 2007,
and the pro forma consolidated balance sheet of the Borrower and the Restricted
Subsidiaries as of June 30, 2007 after giving effect to the Cantera Acquisition,
the Cantera Equity Offering, this Amendment and the Credit Extension to be made
on the First Amendment Effective Date;
     (ix) a certificate signed by a Responsible Officer of the Borrower
certifying that (A) the conditions specified in this Section 3.1 and
Section 4.02(b) of the Credit Agreement have been satisfied; (B) there has been
no event or circumstance since December 31, 2006 that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect; (C) after giving effect to the Credit Extension requested on the
First Amendment Effective Date, the Aggregate Commitments will exceed the Total
Outstandings by an amount of at least equal to $70,000,000; and
(D) contemporaneously with the making of such Credit Extension, the Borrower is
receiving gross proceeds of at least $250,000,000 from the Cantera Equity
Offering;
     (x) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;

17



--------------------------------------------------------------------------------



 



     (xi) documents, in form and substance reasonably satisfactory to
Administrative Agent, confirming the refinancing and termination of the Cantera
Credit Facility and termination of any and all Liens securing the Cantera Credit
Facility;
     (xii) a certificate from a Responsible Officer of the Borrower, in
substantially the form of Exhibit I to the Credit Agreement, attesting to the
Solvency of each Loan Party before and after giving effect to the transactions
contemplated by this Amendment and the Cantera Acquisition Documents;
     (xiii) a certificate from a Responsible Officer of the Borrower
(A) attaching forecasts, in form reasonably satisfactory to the Administrative
Agent, of income statements for the two-fiscal quarter period ending
December 31, 2007 and for each of the fiscal years ending December 31, 2008
through December 31, 2011, (B) certifying that the consolidated pro forma
balance sheet delivered pursuant to Section 3.1(a)(viii) above and such
forecasts were prepared in good faith on the basis of assumptions that were fair
in light of then existing conditions (subject to the proviso that it is
understood that such pro forma consolidated balance sheet and forecasts are
necessarily based upon professional opinions, estimates or projections and that
the Borrower does not warrant that such opinions, estimates or projections will
ultimately prove to have been accurate), (C) certifying that the pro forma
consolidated balance sheet of the Borrower and its Restricted Subsidiaries as at
June 30, 2007 fairly presents in all material respects the consolidated pro
forma financial condition of the Borrower and its Restricted Subsidiaries (after
giving effect to the Cantera Acquisition and Borrower’s acquisition of Cimmarron
Gathering, LP on May 1, 2007 (the “Cimmarron Acquisition”)) as at such date, and
(D) certifying (prior to giving effect to the Cantera Acquisition and the
Cimmarron Acquisition) as to matters that would be required by Section 302 of
Sarbanes-Oxley;
     (xv) a copy of each Cantera Acquisition Document, the CMS Subordinated Note
and the CMS Subordinated Security Agreement, together with a certificate from a
Responsible Officer of the Borrower certifying that (A) such copies are accurate
and complete and represent the complete understanding and agreement of the
parties thereto, (B) no material right or obligation of any party thereto has
been modified, amended or waived, except as otherwise disclosed in such
certificate, (C) the Borrower has obtained all approvals (if any) required
pursuant to the Hart-Scott-Rodino Antitrust Improvement Act of 1976, as amended,
or the waiting period with respect thereto has expired, and (D) subject only to
the funding of a Borrowing to be made under the Credit Agreement, the Cantera
Acquisition has been consummated on the terms set forth in such Cantera
Acquisition Documents;
     (xvi) a certificate from a Responsible Officer of the Borrower certifying
that no default or event of default has occurred and is continuing under that
certain Indenture dated as of February 7, 2006 among Borrower, Copano Energy
Finance Corporation, the guarantors named therein, and U.S. Bank National
Association, as Trustee, no default or event of default shall occur as a result
of this Amendment or the consummation of the Cantera Acquisition, and

18



--------------------------------------------------------------------------------



 



     (xvii) such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the L/C Issuer, or the Required Lenders reasonably
may require.
     (b) The Cantera Acquisition shall have been contemporaneously completed
pursuant to the terms of the Cantera Acquisition Documents, including without
limitation the issuance of $112,500,000 of Borrower’s Class D Units on the terms
and conditions set forth therein, and as a result thereof, Copano Energy/Rocky
Mountains, L.L.C. shall have directly or indirectly acquired good title to all
of the Equity Interests contemplated to be transferred by the Cantera
Acquisition Documents, free and clear of all liens except Liens permitted under
Section 7.01.
     (c) The Cantera Equity Offering shall have been contemporaneously
consummated upon the terms and conditions set forth in the Cantera Equity
Offering documents.
     (d) Any fees required to be paid by the Borrower to the Administrative
Agent and the Lenders on or before the Closing Date shall have been paid.
Without limiting the generality of the provisions of Section 9.04 of the Credit
Agreement, for purposes of determining compliance with the conditions specified
in this Section 3.1, each Lender that has signed this Amendment shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the First Amendment Effective
Date specifying its objection thereto.
ARTICLE IV. — Representations and Warranties
     § 4.1. Representations and Warranties of Borrower. In order to induce
Administrative Agent and Lenders to enter into this Amendment, Borrower
represents and warrants to Administrative Agent and each Lender that:
     (a) Immediately prior to and after giving effect to the Cantera
Acquisition, the representations and warranties of the Borrower and each other
Loan Party contained in Article V of the Credit Agreement or any other Loan
Document are true and correct in all material respects on and as of the First
Amendment Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 4.1(a), the representations and warranties contained in subsections
(a) and (b) of Section 5.05 of the Credit Agreement are deemed to refer to the
most recent statements furnished pursuant to clauses (a) and (b), respectively,
of Section 6.01 of the Credit Agreement.
     (b) No Default exists or will result herefrom.
     (c) No Material Adverse Effect has occurred, and no event or circumstance
has occurred that could reasonably be expected to cause a Material Adverse
Effect, relating to the consolidated financial condition or business of the Loan
Parties since the date of the date of the

19



--------------------------------------------------------------------------------



 



most recent financial statements delivered pursuant to Section 4.01(a)(viii) or
Section 6.01 of the Credit Agreement, as applicable.
     (d) Each Loan Party is Solvent.
     (e) The execution, delivery and performance by each Loan Party of this
Amendment and the Cantera Acquisition Documents has been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any material
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Restricted Subsidiaries or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (c) violate
any Law.
     (f) Except as obtained prior to the date hereof, no approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Amendment or the Cantera Acquisition Documents.
There are no actions, suits, investigations, proceedings, claims or disputes
pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Restricted Subsidiaries or against any of their properties or revenues that
purport to affect or pertain to the Cantera Acquisition or any Cantera
Acquisition Document.
     (g) This Amendment has been duly executed and delivered by each Loan Party
that is party hereto. This Amendment constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
hereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at Law.
     (h) On the First Amendment Effective Date, each of the representations and
warranties made by any party in the Cantera Acquisition Documents is true and
correct in all material respects, other than with respect to those matters of
which a Responsible Officer has obtained knowledge thereof following August 31,
2007, which the Borrower reasonably believes do not result in an aggregate
diminution in value of the assets and properties acquired pursuant to the
Cantera Acquisition; and none of such parties has failed to perform any material
obligation or covenant required by the Cantera Acquisition Documents to be
performed or complied with by it on or before the First Amendment Effective
Date. Simultaneously with the making of the Loans on the First Amendment
Effective Date, the Cantera Acquisition will have been consummated in compliance
with the material terms and conditions of the Cantera Acquisition Documents and
all conditions precedent to such consummation will be fully satisfied or waived.
ARTICLE V. — Miscellaneous
     § 5.1. Ratification of Agreements. The Original Agreement, as hereby
amended, is hereby ratified and confirmed in all respects. The Loan Documents,
as they may be amended or

20



--------------------------------------------------------------------------------



 



affected by this Amendment, are hereby ratified and confirmed in all respects by
Borrower and each Loan Party that is party hereto. Any reference to the Credit
Agreement in any Loan Document shall be deemed to refer to this Amendment also.
The execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
Administrative Agent or any Lender under the Credit Agreement or any other Loan
Document nor constitute a waiver of any provision of the Credit Agreement or any
other Loan Document.
     § 5.2. Ratification of Security Documents. Each Loan Party, Administrative
Agent, and Lenders each acknowledge and agree that any and all indebtedness,
liabilities or obligations, arising under or in connection with the Loans,
Letters of Credit or the Notes, are Obligations and are secured indebtedness
under, are guarantied by, and are secured by, each and every Security Document.
Each Loan Party hereby re-pledges, re-grants and re-assigns a security interest
in and lien on every asset of such Loan Party described as Collateral in any
Security Document.
     § 5.3. Survival of Agreements. All representations, warranties, covenants
and agreements of Loan Parties shall survive the execution and delivery of this
Amendment and the performance hereof, including without limitation the making or
granting of each Loan, and shall further survive until all of the Obligations
under the Credit Agreement are paid in full. All statements and agreements
contained in any certificate or instrument delivered by any Loan Party hereunder
or under the Credit Agreement to Administrative Agent or any Lender shall be
deemed to constitute representations and warranties by, or agreements and
covenants of, Borrower under this Amendment and under the Credit Agreement.
     § 5.4. Loan Documents. This Amendment is a Loan Document, and all
provisions in the Credit Agreement pertaining to Loan Documents apply hereto.
     § 5.5. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     § 5.6. Counterparts. This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment. Delivery of an executed signature page by facsimile transmission
shall be effective as delivery of a manual executed counterpart.
[Remainder of Page Intentionally Left Blank, Signature Pages Follow]

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

            COPANO ENERGY, L.L.C.,
as Borrower
      By:   /s/ Matthew J. Assiff         Name:   Matthew J. Assiff       
Title:   Senior Vice President and
Chief Financial Officer   

S-1



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A.,
as Administrative Agent
      By:    /s/ Authorized Signatory       Name:           Title:        

S-2



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender
      By:   /s/ Authorized Signatory         Name:           Title:        

S-3



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as a Co-Syndication Agent and a Lender
      By:   /s/ Authorized Signatory         Name:           Title:        

S-4



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, N.A.,
as a Co-Syndication Agent and a Lender
      By:   /s/ Authorized Signatory         Name:           Title:        

S-5



--------------------------------------------------------------------------------



 



            FORTIS CAPITAL CORP.,
as a Co-Documentation Agent and a Lender
      By:   /s/ Authorized Signatory         Name:           Title:        

                  By:   /s/ Authorized Signatory         Name:          
Title:        

S-6



--------------------------------------------------------------------------------



 



            MERRILL LYNCH CAPITAL,
A division of Merrill Lynch Business Financial
Services, Inc., as a Co-Documentation Agent
and a Lender
      By:   /s/ Authorized Signatory         Name:           Title:        

S-7



--------------------------------------------------------------------------------



 



            COMPASS BANK, as a Lender
      By:   /s/ Authorized Signatory         Name:           Title:        

S-8



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Authorized Signatory         Name:           Title:        

S-9



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A., as a Lender
      By:   /s/ Authorized Signatory         Name:           Title:        

S-10



--------------------------------------------------------------------------------



 



            SUNTRUST BANK, as a Lender
      By:   /s/ Authorized Signatory         Name:           Title:        

S-11



--------------------------------------------------------------------------------



 



            COMERICA BANK, as a Lender
      By:   /s/ Authorized Signatory         Name:           Title:        

S-12



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA, as a Lender
      By:   /s/ Authorized Signatory         Name:           Title:        

S-13



--------------------------------------------------------------------------------



 



            BANK OF SCOTLAND, as a Lender
      By:   /s/ Authorized Signatory         Name:           Title:        

S-14



--------------------------------------------------------------------------------



 



            NATIXIS, as a Lender
      By:   /s/ Authorized Signatory         Name:           Title:        

                  By:   /s/ Authorized Signatory         Name:          
Title:        

S-15



--------------------------------------------------------------------------------



 



            UNION BANK OF CALIFORNIA, N.A.,
as a Lender
      By:   /s/ Authorized Signatory         Name:           Title:        

S-16



--------------------------------------------------------------------------------



 



            BANK OF TEXAS, N.A., as a Lender
      By:   /s/ Authorized Signatory         Name:           Title:        

S-17



--------------------------------------------------------------------------------



 



            STERLING BANK, as a Lender
      By:   /s/ Authorized Signatory         Name:           Title:        

S-18



--------------------------------------------------------------------------------



 



            MORGAN STANLEY BANK, as a Lender
      By:   /s/ Authorized Signatory         Name:           Title:        

S-19



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender
      By:   /s/ Authorized Signatory         Name:           Title:        

                  By:   /s/ Authorized Signatory         Name:          
Title:        

S-20



--------------------------------------------------------------------------------



 



            KEYBANK, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Authorized Signatory         Name:           Title:        

S-21



--------------------------------------------------------------------------------



 



            GUARANTY BANK, as a Lender
      By:   /s/ Authorized Signatory         Name:           Title:        

S-22



--------------------------------------------------------------------------------



 



            AMEGY BANK NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Authorized Signatory         Name:           Title:        

S-23



--------------------------------------------------------------------------------



 



            BAYERISCHES HYPO-UND VEREINSBANK AG,
NEW YORK BRANCH, as a Lender
      By:   /s/ Authorized Signatory         Name:           Title:        

S-24



--------------------------------------------------------------------------------



 



            CREDIT SUISSE, as a Lender
      By:   /s/ Authorized Signatory         Name:           Title:        

S-25



--------------------------------------------------------------------------------



 



            CITIBANK, N.A., as a Lender
      By:   /s/ Authorized Signatory         Name:           Title:        

S-26



--------------------------------------------------------------------------------



 



            TRUSTMARK NATIONAL BANK, as a Lender
      By:   /s/ Authorized Signatory         Name:           Title:        

S-27



--------------------------------------------------------------------------------



 



            THE BANK OF NOVA SCOTIA, as a Lender
      By:   /s/ Authorized Signatory         Name:           Title:        

S-28



--------------------------------------------------------------------------------



 



            CALYON NEW YORK BRANCH, as a Lender
      By:   /s/ Authorized Signatory         Name:           Title:        

S-29



--------------------------------------------------------------------------------



 



            REGIONS BANK, as a Lender
      By:   /s/ Authorized Signatory         Name:           Title:        

S-30



--------------------------------------------------------------------------------



 



            SUMITOMO MITSUI BANKING CORPORATION, as a Lender
      By:   /s/ Authorized Signatory         Name:           Title:        

S-31



--------------------------------------------------------------------------------



 



            MIZUHO CORPORATE BANK, LTD.,
as a Lender
      By:   /s/ Authorized Signatory         Name:           Title:        

S-32



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC, as a Lender
      By:   /s/ Authorized Signatory         Name:           Title:        

S-33



--------------------------------------------------------------------------------



 



            GOLDMAN SACHS CREDIT PARTNERS L.P.,
as a Lender
      By:   /s/ Authorized Signatory         Name:           Title:        

S-34



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date:                     ,           
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Credit Agreement,
dated as of January 12, 2007 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Copano Energy,
L.L.C., a Delaware limited liability company (the “Borrower”), the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent
and L/C Issuer.
     The undersigned hereby requests (select one):
     o A Borrowing of Loans                      o A conversion or continuation
of Loans
     On                      (a Business Day).
     In the amount of $                    .
     Comprised of                     
                    [Type of Loan requested]
     For Eurodollar Rate Loans: with an Interest Period of            months.
     The Borrowing, if any, requested herein complies with the provisos to the
first sentence of Section 2.01 of the Agreement.

            COPANO ENERGY, L.L.C.
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF SWING LINE NOTICE
Date:                     ,           
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Credit Agreement,
dated as of January 12, 2007 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Copano Energy,
L.L.C., a Delaware limited liability company (the “Borrower”), the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent,
L/C Issuer and Swing Line Lender.
     The undersigned hereby requests a Swing Line Loan:
     1.   On                                           (a Business Day).
     2.   In the amount of $                    .
     The Swing Line Borrowing requested herein complies with the requirements of
the provisos to the first sentence of Section 2.04(a) of the Agreement.

            COPANO ENERGY, L.L.C.
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



CONSENT OF GUARANTORS
     Each of the undersigned Guarantors hereby consents to the provisions of
this Amendment and the transactions contemplated herein and therein and hereby
(i) ratifies, confirms and approves the Credit Agreement, the Amendment, the
Guaranty and the other Loan Documents and, in particular, any provisions thereof
which relate to such Guarantor, (ii) acknowledges and agrees that any and all
indebtedness, liabilities or obligations arising under or in connection with the
Credit Agreement and the Notes are Obligations and are guarantied indebtedness
under the Guaranty and are secured indebtedness under, and are secured by each
and every Security Document, (iii) ratifies and confirms the Guaranty and each
Security Document to which it is a party, (iv) expressly acknowledges and agrees
that such Guarantor guarantees all Obligations arising under or in connection
with the Credit Agreement and the Notes pursuant to the terms of the Guaranty,
and hereby re-pledges, re-grants and re-assigns a security interest in and lien
on every asset of such Guarantor described as Collateral in any Security
Document to secure all such Obligations, and (v) agrees that its obligations and
covenants under the Guaranty and each Security Document to which it is a party
are unimpaired hereby and shall remain in full force and effect.

            ScissorTail Energy, LLC
Copano Energy/Mid-Continent, L.L.C. (f/k/a Copano
Energy/Rocky Mountains and Mid-Continent, L.L.C.)
Copano Processing GP, L.L.C.
Copano NGL Services GP, L.L.C.
Copano Field Services GP, L.L.C.
Copano Pipelines GP, L.L.C.
Copano Pipelines, (Texas) GP, L.L.C.
Copano Energy Services GP, L.L.C.
Copano Energy Services (Texas) GP, L.L.C.
Copano Field Services/Central Gulf Coast GP, L.L.C.
Copano/Webb-Duval Pipeline GP, L.L.C.
CPNO Services GP, L.L.C.
Copano Energy Finance Corporation
      By:           Matthew J. Assiff        Senior Vice President and Chief
Financial Officer   

            Copano Processing, L.P.
By:   Copano Processing GP, L.L.C., General Partner
    By:           Matthew J. Assiff        Senior Vice President and Chief
Financial Officer   

            Copano NGL Services, L.P.
By:   Copano NGL Services GP, L.L.C., General Partner
    By:           Matthew J. Assiff
Senior Vice President and Chief Financial Officer           

1



--------------------------------------------------------------------------------



 



            Copano Houston Central, L.L.C.
CHC LP Holdings, L.L.C.
Copano Pipelines Group, L.L.C.
Copano General Partners, Inc.
CPG LP Holdings, L.L.C.
CWDPL LP Holdings, L.L.C.
CPNO Services LP Holdings, L.L.C.
      By:           Susan T. Dubb
Vice President and Assistant Secretary             

            Copano Field Services/Agua Dulce, L.P.
Copano Field Services/Copano Bay, L.P.
Copano Field Services/Karnes, L.P.
Copano Field Services/Live Oak, L.P.
Copano Field Services/South Texas, L.P.
Copano Field Services/Upper Gulf Coast, L.P.
By:   Copano Field Services GP L.L.C., General Partner
    By:           Matthew J. Assiff
Senior Vice President and Chief Financial Officer           

            Copano Pipelines/Hebbronville, L.P.
Copano Pipelines/South Texas, L.P.
Copano Pipelines/Upper Gulf Coast, L.P.
By:    Copano Pipelines GP, L.L.C., General Partner
    By:           Matthew J. Assiff
Senior Vice President and Chief Financial Officer           

            Copano Pipelines/Texas Gulf Coast, L.P.
By:    Copano Pipelines, (Texas) GP, L.L.C., General Partner

    By:           Matthew J. Assiff
Senior Vice President and Chief Financial Officer           

            Copano Field Services/Central Gulf Coast, L.P.
By:    Copano Field Services/Central Gulf Coast GP, L.L.C.,
          General Partner

    By:           Matthew J. Assiff
Senior Vice President and Chief Financial Officer           

2



--------------------------------------------------------------------------------



 



            Copano Energy Services/Upper Gulf Coast, L.P.
By:    Copano Energy Services GP, L.L.C.,
          General Partner
      By:           Matthew J. Assiff
Senior Vice President and Chief Financial Officer             

            Copano Energy Services/Texas Gulf Coast, L.P.
By:    Copano Energy Services (Texas) GP, L.L.C.,
          General Partner
      By:           Matthew J. Assiff
Senior Vice President and Chief Financial Officer             

            Copano/Webb Duval Pipeline, L.P.
By:    Copano/Webb-Duval Pipeline GP, L.L.C.,
          General Partner
      By:           Matthew J. Assiff
Senior Vice President and Chief Financial Officer             

            CPNO Services, L.P.
Copano Risk Management, L.P.
By:    CPNO Services GP, L.L.C., General Partner
      By:           Matthew J. Assiff
Senior Vice President and Chief Financial Officer             

            Cimmarron Gathering, LP
By:    Copano/Red River Gathering GP, L.L.C.,
          its general partner
      By:           Matthew J. Assiff        Senior Vice President and Chief
Financial Officer     

            Copano/Red River Gathering GP, L.L.C.
      By:           Matthew J. Assiff
Senior Vice President and Chief Financial Officer             

            Copano/Red River Gathering LP Holdings, L.L.C.
      By:           Susan T. Dubb
Vice President and Assistant Secretary             

3



--------------------------------------------------------------------------------



 



            CMW Energy Services, L.L.C.
Greenwood Gathering, L.L.C.
Copano Energy/Rocky Mountains, L.L.C.
Cantera Natural Gas, LLC
Cantera Gas Holdings LLC
Cantera Gas Company LLC
Cantera Field Services Holdings LLC
      By:           Matthew J. Assiff
Senior Vice President and Chief Financial Officer             

4